Citation Nr: 0106795	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  98-17 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for right inguinal 
hernia repair with residual nerve entrapment syndrome of the 
right femoral nerve, currently rated as 20 percent disabling.  

2.  Entitlement to service connection for right testicle 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from February 
1950 to March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  That rating decision continued a 10 
percent rating for a right inguinal hernia which had been in 
effect since April 1991.  Subsequently, an October 1993 
rating decision granted an increased rating of 20 percent for 
the veteran's service connected right inguinal hernia 
effective from April 1991.   

The case was previously before the Board in May 2000, when it 
was remanded for adjudication of the issue involving service 
connection for a right testicle disorder.  This issue was 
deemed to be inextricably intertwined with the veteran's 
claim for an increased rating for his service-connected 
hernia.  The RO conducted additional development including 
obtaining another VA examination.  

At this point the Board notes that the examination obtained 
on remand was excellent and provided all of the appropriate 
information needed to rate the veteran's service-connected 
hernia disability. The examination also clarified the 
etiology and relationship of the veteran's service-connected 
hernia disability to the claimed testicular disability and to 
his nonservice connected back disorder.  The reasons and 
bases stated by the RO in the October 2000 Supplemental 
Statement of the Case also appear to adequately address the 
issues at hand.  However, the case requires additional remand 
at this time.  The Board points out that this remand is not 
due to any error in the handling of the case by the RO at the 
time of adjudication.  Rather, remand is required because of 
recent changes in the law.  


REMAND

Review of the claims file reveals that only the veteran's 
separation examination report is of record.  A June 1991 
reply from the National Personnel Records Center (NPRC) 
indicates that no additional service medical records are 
available and that the case involves "fire related 
service."  The Board acknowledges that the veteran's service 
medical records have probably been destroyed by fire while in 
possession of NPRC.  However, the newly enacted law, Veterans 
Claims Assistance Act of 2000 (VCAA), provides for very 
specific development and notice requirements with respect to 
VA's duty to assist veterans in obtaining service medical 
records.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  This requires 
remand for this notice and development.   

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
testicular pain since his separation from 
service.  Subsequently, and after 
securing the proper authorizations where 
necessary, the RO should make 
arrangements in order to obtain all the 
relevant records of treatment from all 
the sources listed by the veteran which 
are not already on file.  All information 
obtained should be made part of the file.  
The RO should also obtain all the records 
of any treatment at VA facilities which 
are not already on file.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
in sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as to any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued should also be considered. 
Specifically, the RO should ensure that 
the appropriate notice and development 
related to the veteran's service medical 
records is conducted.  The claim should 
be readjudicated.  If it remains denied, 
the appellant and his representative 
should be provided with an appropriate 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




